Citation Nr: 0409743	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to an effective date prior to February 20, 1997, for 
the award of service connection for post-traumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from September 1966 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the North Little 
Rock, Regional Office (RO) which, in pertinent part, established 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 70 percent evaluation for that disability; and 
effectuated the award as of February 20, 1997.  In March 1998, the 
veteran was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In December 1998, the Board denied 
an effective date prior to February 20, 1997, for the award of 
service connection for PTSD.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims (Court).  

In August 2000, the Court reversed the Board's December 1998 
decision and remanded the veteran's appeal to the Board for 
proceedings consistent with its decision.  The Secretary of VA 
subsequently appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  

In July 2002, the Federal Circuit reversed the Court's August 2000 
decision and remanded the veteran's appeal to the Court for 
further action.  In September 2002, the parties' filed a Joint 
Motion for Remand.  In January 2003, the Court granted the 
parties' joint motion; vacated the Board's December 1998 decision; 
and remanded the veteran's appeal to the Board for further action.  

In January 2004, the Board informed the veteran that James W. 
Stanley, Jr., his private attorney, was no longer authorized to 
represent individuals before the VA.  The veteran was notified of 
his right to select a new representative or to represent himself 
before the VA.  In February 2004, the veteran informed the Board 
that he opted to represent himself in the instant appeal.  

For the reasons and bases discussed below, an effective date of 
August 31, 1993, for the award of service connection for PTSD is 
GRANTED.  

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  The veteran was initially diagnosed with PTSD in February 
1993.  

3.  The veteran's original claim of entitlement to service 
connection for PTSD was received by the RO on August 31, 1993.  

4.  In September 1994, the RO denied service connection for PTSD.  
In October 1994, the veteran's accredited representative submitted 
a notice of disagreement with the adverse decision.  

5.  The RO did not subsequently issue a statement of the case to 
the veteran which addressed the denial of service connection for 
PTSD.   


CONCLUSION OF LAW

An effective date of August 31, 1993, for the award of service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.400, 19.26, 20.201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service records reflect that he served with the 
Marine Corps in the Republic of Vietnam.  A February 1993 
evaluation from Ken Allen, C.S.W.-A.C.P., L.C.S.W., conveys that 
the veteran was diagnosed with chronic delayed-type PTSD secondary 
to his Vietnam War-related experiences.  In July 1993, the veteran 
submitted a claim of entitlement to service connection for PTSD.  
The claim was received by the RO on August 31, 1993.  An April 
1994 VA hospital summary shows that the veteran was admitted for a 
period of psychiatric observation and evaluation.  Contemporaneous 
psychological testing for PTSD was considered to be invalid.  No 
psychiatric diagnosis was advanced.  

In September 1994, the RO denied service connection for PTSD.  The 
veteran and his accredited representative were informed in writing 
of the adverse decision and his appellant rights in September 
1994.  In October 1994, the veteran's accredited representative at 
the time informed the RO that:

After review of this veteran's claims file and the current rating 
decision, it is our opinion that denial of the veteran's claim for 
PTSD was a little bit premature.  Further development, i.e., 
review of the Social Worker's statement in regards to referral to 
the Environment Support Group for verification of specific 
incidents for stressors would prove beneficial to fair evaluation 
of this veteran's claim.  We suggest careful gleaning of the 
information from the Social Worker's statement would give 
sufficient detail without delay to request thorough investigation.  
Please do not forward this veteran the standard stressor 
development letter.  Your appropriate attention is appreciated.  

The record does not establish that the RO took any action on the 
accredited representative's October 1994 written statement.  

In February 1997, the veteran's attorney at the time submitted "an 
application to reopen" the veteran's claim of entitlement to 
service connection for PTSD.  The "application" was received by 
the RO on February 20, 1997.  The report of a September 1997 VA 
examination for compensation purposes reflects that the veteran 
was again diagnosed with PTSD.  In October 1997, the RO 
established service connection for PTSD; assigned a 70 percent 
evaluation for that disability; and effectuated the award as of 
February 20, 1997.  

II.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 38 
of the United States Code (2003), the effective date of an award 
based on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date 
of an award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  Title 38 of the Code of Federal 
Regulations (2003) clarifies that an award of direct service 
connection will be effective on the day following separation from 
active military service or the date on which entitlement arose if 
the claim is received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of the 
veteran's claim or the date on which entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).  

The veteran asserts that the appropriate effective date for the 
award of service connection for PTSD is August 31, 1993, the date 
of the RO's receipt of his original claim for service connection 
for PTSD.  He contends that his claim remained pending until 
issuance of the October 1997 rating decision establishing service 
connection for PTSD.  The veteran states that while he submitted a 
timely notice of disagreement with the September 1994 rating 
decision denying service connection for PTSD, the RO took no 
action on his notice of disagreement prior to October 1997.  

The veteran's PTSD was initially diagnosed in February 1993, a 
date prior to the filing of his initial claim for service 
connection for that disorder.  Therefore, the appropriate 
effective date for the award of service connection would be the 
date of the RO's receipt of the veteran's claim if the October 
1994 letter were found to be a NOD.  The veteran's initial claim 
for PTSD was received by the RO on August 31, 1993.  In its 
September 1994 rating decision, the RO denied the claim.  The 
veteran and his accredited representative at the time were 
informed in writing of the adverse decision and his appellate 
rights in September 1994.  In October 1994, the accredited 
representative submitted the above quoted written statement.  The 
veteran advances that the accredited representative's October 1994 
written statement constitutes an effective notice of disagreement 
with the September 1994 rating decision.  

Generally, appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  Absent such action, a rating 
determination is considered to be final and is not subject to 
review except upon a finding of clear and unmistakable error.  38 
U.S.C.A. § 7105 (West 2002).  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine if 
additional review or development is warranted.  If no preliminary 
action is required, or when it is completed, the RO must prepare a 
statement of the case or supplemental statement of the case, 
unless the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn.  38 C.F.R. § 
19.26 (2003).  

If, within the RO, there is a question as to the adequacy of a 
notice of disagreement, the procedures for an administrative 
appeal must be followed.  38 CFR § 19.27 (2003).  Whether a notice 
of disagreement is adequate is an appealable issue.  If the 
claimant or his or her representative protests an adverse 
determination made by the RO with respect to the adequacy of a 
notice of disagreement, the claimant will be furnished a statement 
of the case.  38 CFR § 19.28 (2003).  

Pursuant to 38 C.F.R. § 20.201 (2003), a notice of disagreement is 
defined as a "written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudication determination by the RO and a desire to contest the 
result it."  It must be in terms which can be reasonably construed 
as expressing disagreement with that determination and a desire 
for appellate review.  Beyrle v. Brown, 9 Vet. App. 24, 27 (1996).  
The Federal Circuit has held that a valid notice of disagreement 
must merely express dissatisfaction with the RO decision but need 
not identify the specific errors of fact or law.  Collaro v. West, 
136 F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  The VA is generally required to liberally 
interpret communications from claimants.  

While clearly not a model of clarity, the accredited 
representative's October 1994 written statement can be reasonably 
interpreted as an expression of disagreement with the September 
1994 rating decision and a request for appellate review.  Indeed, 
the Board interprets the accredited representative's statement as 
advancing that the RO failed to properly weigh the facts and the 
law.  At the end of the written statement, the accredited 
representative asked that the RO give this case "appropriate 
attention."  This statement can be liberally construed as a 
request to either further develop the claim or take the next step 
in the administrative process, which is to issue a statement of 
the case.  It is reasonable to consider that either of these 
actions would have been an appropriate response to 
representative's request.  It cannot be said that taking no action 
at all was an appropriate response.  Accordingly the Board finds 
that the statement of October 1994 expressed dissatisfaction with 
and a desire to contest the RO determination of September 1994, 
thereby satisfying the two-part requirement of 38 C.F.R. § 20.201.  

As the veteran submitted a timely notice of disagreement with the 
September 1994 rating decision and the RO failed to either find 
the notice of disagreement to be inadequate; to favorably 
readjudicate the claim; or to issue a statement of the case to the 
veteran and his accredited representative prior to its October 
1997 rating decision establishing service connection for PTSD, the 
Board finds that the veteran's July 1993 claim remained pending.  
Therefore, the appropriate effective date for the award of service 
connection for PTSD is August 31, 1993, the date of receipt of the 
veteran's initial claim.  


III.  Veterans Claims Assistance Act

In reviewing the issue of an earlier effective date for the award 
of service connection for PTSD, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran was apparently not informed of the Veterans 
Claims Assistance Act of 2000 (VCAA); the evidence needed to 
support his claim; and what actions he needed to undertake.  The 
Board finds that such deficiency is not prejudicial to the veteran 
given the favorable resolution of his claim above.  


ORDER

An effective date of August 31, 1993, for the award of service 
connection for PTSD is granted subject to the laws and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



